        Case 4:17-cv-00824-PSH Document 51 Filed 05/27/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


JACOB McCHESNEY,
individually and on behalf of all
others similarly situated                                              PLAINTIFF


VS.                       CASE NO. 4:17CV00824 PSH


HOLTGER BROS., INC.                                                  DEFENDANT


                                    JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 27th day of May, 2020.



                                  UNITED STATES MAGISTRATE JUDGE
